DAUKSCH, Judge,
dissenting:
I respectfully dissent. In this contract case the trial court found for the defendant. In my opinion the pleadings and discovery themselves are enough to substantiate a judgment against those defendants. There was an offer to lease a sign, in writing, for a specified amount and a particular design. The signmaker received a deposit from the offeror and forwarded it to the leasing company and began his efforts toward constructing the sign. That is a unilateral contract, in my opinion, and is enforceable. In their answer to the complaint the defendants admitted they entered into a contract with the plaintiff but allege, as an affirmative defense they say, that they told the plaintiff to “correct and amend the proposed sketch of the sign” and that “the plaintiff did prepare an amended sketch of a proposed sign for approval by the defendants which said defendants refused to approve due to the plaintiff’s failure to correct the design to meet the requests of the plaintiffs.” They went on to allege this caused a “failure of consideration.” I would hold the defendants to their admission of the contract in their answer and in their answers to requests for admissions, and I find quite sufficient evidence of a contract to build and lease a sign. The contract is supported by consideration and work began in reliance upon the contract, as further consideration. Just because they changed their minds does not and should not relieve the plaintiffs of their promise to pay. I would reverse.